***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          VICTOR VELASCO v. COMMISSIONER
                  OF CORRECTION
                     (AC 44505)
                       Moll, Clark and DiPentima, Js.

                                  Syllabus

The petitioner, who had been convicted of the crimes of felony murder and
   conspiracy to commit robbery in the first degree, sought a writ of habeas
   corpus, claiming, inter alia, that his prior trial, habeas, and appellate
   counsel had provided ineffective assistance. The respondent Commis-
   sioner of Correction filed a motion to dismiss the habeas petition, arguing
   that the petitioner had released the state from all the claims set forth
   therein pursuant to a settlement agreement that the petitioner had
   entered into with the state after he filed the habeas petition. The settle-
   ment agreement related to an action filed by the petitioner in federal
   court against employees of the Department of Correction, in which
   he alleged that the conditions of confinement during his incarceration
   violated his constitutional rights. The settlement agreement contained
   a general release provision that released the state from all actions arising
   out of any matter that had occurred as of the date of the settlement
   agreement. The habeas court determined that the release encompassed
   the habeas petition and granted the respondent’s motion to dismiss.
   Thereafter, the habeas court granted the petition for certification to
   appeal, and the petitioner appealed to this court, claiming that the
   settlement agreement was unenforceable because the terms of the
   release provision in the agreement were unconscionable. Held that the
   habeas court did not err when it dismissed the habeas petition: our
   Supreme Court in Nelson v. Commissioner of Correction (326 Conn.
   772) rejected the argument that habeas rights should never be subject
   to waiver, stating that constitutional and appellate rights could be waived
   as long as the waiver was intentional; moreover, the settlement agree-
   ment between the state and the petitioner was not procedurally uncon-
   scionable, as the petitioner’s counsel conceded that the petitioner
   entered into it knowingly and voluntarily, the petitioner was represented
   by attorneys who negotiated the settlement agreement on his behalf,
   and the petitioner failed to introduce any evidence to support his claims
   of procedural unconscionability; furthermore, although its release provi-
   sion was broad, the settlement agreement was not substantively uncon-
   scionable with respect to the habeas petition because it was not limitless,
   barring only the petitioner’s claims against the state that arose before
   the date of the settlement agreement, which included those raised in
   the habeas petition, by the time the parties executed the settlement
   agreement, the petitioner already had numerous opportunities to chal-
   lenge his convictions, through appeals and collateral attacks spanning
   decades, and it was not so unreasonable or oppressive as to render it
   unenforceable, as, in exchange for the release, the petitioner received
   funds in his inmate trust account and the state agreed to forgo the
   collection of any amounts owed by the petitioner to the state for the
   cost of his incarceration from the proceeds of the settlement and to
   vacate a finding of guilty against the petitioner on a disciplinary report.
          Argued April 4—officially released September 6, 2022

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, where the court, Oliver, J., granted the respon-
dent’s motion to dismiss and rendered judgment
thereon; thereafter, the court granted the petition for
certification to appeal, and the petitioner appealed to
this court. Affirmed.
   J. Christopher Llinas, assigned counsel, for the
appellant (petitioner).
   Susan M. Campbell, assistant state’s attorney, with
whom, on the brief, was Joseph T. Corradino, state’s
attorney, for the appellee (respondent).
                          Opinion

   CLARK, J. Following the granting of his petition for
certification to appeal, the petitioner, Victor Velasco,
appeals from the judgment of the habeas court dismiss-
ing his amended petition for a writ of habeas corpus
pursuant to Practice Book § 23-29. The court concluded
that a certain ‘‘Settlement Agreement and Release’’ the
petitioner had entered into with the state of Connecticut
in 2018 (settlement agreement) barred the petitioner’s
habeas petition. On appeal, the petitioner argues that
the settlement agreement is unenforceable because the
terms of the release provision are unconscionable. We
affirm the judgment of the habeas court.
   The following facts and procedural history are rele-
vant to our resolution of the petitioner’s appeal. The
petitioner was charged with the crimes of felony murder
in violation of General Statutes (Rev. to 1995) § 53a-
54c and conspiracy to commit robbery in the first degree
in violation of General Statutes §§ 53a-48 (a) and 53a-
134 (a) (3). See State v. Velasco, 253 Conn. 210, 212–13,
751 A.2d 800 (2000). He also was charged under General
Statutes § 53-202k with committing robbery in the first
degree with a firearm. See id., 213. In 1998, following
a jury trial, the defendant was found guilty on the first
two counts. Id. ‘‘The trial court rendered judgment and
sentenced the defendant to a term of imprisonment of
sixty years on the felony murder conviction, execution
suspended after fifty years, and a twenty year concur-
rent term of imprisonment on the conspiracy convic-
tion. The trial court then determined, from the evidence
presented at trial, that the defendant had used a firearm
in violation of § 53-202k. Accordingly, the trial court
also imposed a five year sentence to run consecutively
with the other sentences for the conviction under § 53-
202k.’’ Id. On direct appeal, our Supreme Court vacated
the § 53-202k sentence enhancement but affirmed the
court’s judgment in all other respects; id., 249; resulting
in a sentence of sixty years’ imprisonment, execution
suspended after fifty years, and five years of probation.
See id., 217.
   Since the petitioner’s conviction, he has filed numer-
ous petitions for a writ of habeas corpus.1 In addition,
he has filed numerous lawsuits against the state of
Connecticut alleging violations of his constitutional
rights. See, e.g., Velasco v. Hall, Superior Court, judicial
district of Hartford, Docket No. CV-XX-XXXXXXX-S; Vel-
asco v. Bennett, Superior Court, judicial district of Hart-
ford, Docket No. CV-XX-XXXXXXX-S. Pertinent to this
appeal, the petitioner filed a 42 U.S.C. § 1983 action
in the United States District Court for the District of
Connecticut against prison officials at Corrigan Correc-
tional Center alleging violations of his constitutional
rights based, inter alia, on his conditions of confinement
during his incarceration stemming from his designation
as a gang member (federal case). See Velasco v. Halpin,
United States District Court, Docket No. 3:11CV463
(JCH) (D. Conn. November 20, 2017).2 The parties ulti-
mately settled that case via the settlement agreement
executed on April 4, 2018. The settlement agreement,
which the petitioner entered into while the instant peti-
tion for a writ of habeas corpus was pending in the
Superior Court, includes a general release that provides
in relevant part: ‘‘The [petitioner] . . . for and in con-
sideration of the fulfillment of the obligation of the
State of Connecticut described above, and other valu-
able consideration, the receipt of which is hereby
acknowledged, does herewith forever discharge and
release . . . the State of Connecticut and each of its
current or former officers, agents, servants, employees,
successors, legal representatives and assigns, from any
and all actions, causes of action, suits, claims, contro-
versies, damages and demands of every nature and kind,
including attorneys fees and costs, monetary and equita-
ble relief, whether known or unknown, which he had
or now has or may hereafter can, shall or may have,
for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date
of this agreement, including any acts arising out of, or
in any way related to the incidents or circumstances
which formed the basis for the [federal case], including
such actions as may have been or may in the future
have been brought in the federal courts, courts of the
State of Connecticut or any other state or forum, any
state or federal administrative agency, or before the
Claims Commissioner pursuant to [General Statutes]
§ 4-141, et. seq. This release shall include but is not
limited to causes of action alleging violations of [the
petitioner’s] state and/or federal constitutional rights,
his rights arising under the statutes and laws of the
United States, the State of Connecticut or any other
state, any other source of rights that may exist, and
such causes of action as may be available under the
common law.’’
   Prior to commencing his federal case and entering
into the settlement agreement, the petitioner had filed
the instant habeas petition on November 17, 2014. He
subsequently amended the petition on November 9,
2017; February 27, 2019; and October 4, 2019. The opera-
tive petition contains four counts, alleging (1) ineffec-
tive assistance of his trial counsel and prior habeas
counsel, (2) ineffective assistance of his appellate coun-
sel for his direct appeal, (3) a violation of the petitioner’s
constitutional rights arising from the state charging him
with felony murder after he waived his right to a proba-
ble cause hearing, and (4) a lack of subject matter
jurisdiction in the petitioner’s criminal trial due to the
petitioner’s procedurally defective waiver of his right
to a probable cause hearing.
   On March 19, 2020, the respondent, the Commis-
sioner of Correction, filed a motion to dismiss the peti-
tioner’s habeas petition on the basis that the settlement
agreement from the federal case released ‘‘the state
of Connecticut from all constitutional claims from the
beginning of the world until the writing of the settlement
agreement, April 4, 2018.’’3 In response, the petitioner
argued, inter alia, that the settlement agreement was
intended to settle only the federal case and that the
agreement’s terms were ambiguous.
   The petitioner filed a supplemental objection dated
June 26, 2020, in which he reiterated some of his con-
tract interpretation arguments and further argued that
interpreting the settlement agreement to bar his instant
habeas petition would be unconscionable.4 On Septem-
ber 9, 2020, the court, Oliver, J., held remote arguments
on the motion to dismiss.5 During that proceeding, it
came to the court’s attention that the respondent never
received a copy of the petitioner’s supplemental objec-
tion. At the conclusion of the hearing, the respondent
was permitted to file a reply to the petitioner’s supple-
mental objection. The respondent filed his reply brief on
October 1, 2020, arguing that the terms of the settlement
agreement are clear and unambiguous and encompass
the petitioner’s habeas petition.
  On December 2, 2020, the habeas court granted the
respondent’s motion to dismiss, concluding that ‘‘[t]he
terms of the settlement agreement and release are clear
and unambiguous and unquestionably encompass the
instant matter.’’ The habeas court subsequently granted
the petitioner’s petition for certification to appeal. This
appeal followed.
   In his principal brief on appeal, the petitioner argues
that the habeas court erred when it dismissed his habeas
petition. He contends that the settlement agreement on
which the court based its decision is unconscionable
due to the unequal bargaining positions of the parties
and because the general release contained within the
settlement agreement is unreasonable in its breadth
and scope. The respondent counters that the settlement
agreement is not unconscionable as it relates to the
instant habeas petition because the petitioner was rep-
resented by counsel at the time he negotiated and
entered into the agreement and was well aware of the
implication of the release. The respondent also argues
that the settlement agreement is not in any way one-
sided, as the petitioner received significant benefits.
We agree with the respondent.
   We begin by setting forth our standard of review.
‘‘[W]hen a habeas court considers a motion to dismiss
a petition for a writ of habeas corpus, [t]he evidence
offered by the [petitioner] is to be taken as true and
interpreted in the light most favorable to [the peti-
tioner], and every reasonable inference is to be drawn
in [the petitioner’s] favor. . . . It is equally well settled
that [t]he petition for a writ of habeas corpus is essen-
tially a pleading and, as such, it should conform gener-
ally to a complaint in a civil action . . . [and it] is
fundamental in our law that the right of a plaintiff to
recover is limited to the allegations of his complaint.’’
(Citations omitted; internal quotation marks omitted.)
Nelson v. Commissioner of Correction, 326 Conn. 772,
780–81, 167 A.3d 952 (2017). ‘‘The conclusions reached
by the trial court in its decision to dismiss [a] habeas
petition are matters of law, subject to plenary review.
. . . [When] the legal conclusions of the court are chal-
lenged, [the reviewing court] must determine whether
they are legally and logically correct . . . and whether
they find support in the facts that appear in the record.’’
(Internal quotation marks omitted.) Woods v. Commis-
sioner of Correction, 197 Conn. App. 597, 607, 232 A.3d
63 (2020), appeal dismissed, 341 Conn. 506, 267 A.3d
193 (2021).
   ‘‘A trial court has the inherent power to enforce sum-
marily a settlement agreement as a matter of law when
the terms of the agreement are clear and unambiguous.’’
Audubon Parking Associates Ltd. Partnership v. Bar-
clay & Stubbs, Inc., 225 Conn. 804, 811, 626 A.2d 729
(1993). With regard to our interpretation of a settlement
agreement, we note that, ‘‘[a]lthough ordinarily the
question of contract interpretation, being a question of
the parties’ intent, is a question of fact . . . [when]
there is definitive contract language, the determination
of what the parties intended by their . . . commit-
ments is a question of law [over which our review is
plenary].’’ (Internal quotation marks omitted.) Bristol
v. Ocean State Job Lot Stores of Connecticut, Inc., 284
Conn. 1, 7, 931 A.2d 837 (2007).
   As for the doctrine of unconscionability, our courts
have explained that ‘‘[t]he classic definition of an uncon-
scionable contract is one which no [individual] in his
senses, not under delusion, would make, on the one
hand, and which no fair and honest [individual] would
accept, on the other.’’ (Internal quotation marks omit-
ted.) Grabe v. Hokin, 341 Conn. 360, 371, 267 A.3d 145
(2021). ‘‘Substantive unconscionability focuses on the
content of the contract, as distinguished from proce-
dural unconscionability, which focuses on the process
by which the allegedly offensive terms found their way
into the agreement.’’ (Internal quotation marks omit-
ted.) Cheshire Mortgage Service, Inc. v. Montes, 223
Conn. 80, 87 n.14, 612 A.2d 1130 (1992). ‘‘Procedural
unconscionability is intended to prevent unfair surprise
and substantive unconscionability is intended to pre-
vent oppression. Smith v. Mitsubishi Motors Credit of
America, Inc., 247 Conn. 342, 349, 721 A.2d 1187
(1998).’’ Rockstone Capital, LLC v. Caldwell, 206 Conn.
App. 801, 809, 261 A.3d 1171, cert. denied, 339 Conn.
914, 262 A.3d 136 (2021). ‘‘Unconscionability is deter-
mined on a case-by-case basis, taking into account all
of the relevant facts and circumstances.’’ (Internal quo-
tation marks omitted.) Id.
  ‘‘[T]he question of unconscionability is a matter of
law to be decided by the court based on all the facts
and circumstances of the case. . . . [O]ur review on
appeal is unlimited by the clearly erroneous standard.
. . . [T]he ultimate determination of whether a transac-
tion is unconscionable is a question of law, not a ques-
tion of fact, and . . . the trial court’s determination on
that issue is subject to a plenary review on appeal. It
also means, however, that the factual findings of the
trial court that underlie that determination are entitled
to the same deference on appeal that other factual find-
ings command. Thus, those findings must stand unless
they are clearly erroneous.’’ (Citations omitted; internal
quotation marks omitted.) Id., 809–10.
   With the foregoing principles in mind, we turn to the
petitioner’s claim on appeal. It is helpful to begin with
what the petitioner is not arguing. First, the petitioner
is no longer arguing (as he did before the habeas court)
that the settlement agreement is ambiguous and that
the release did not cover his habeas petition. The peti-
tioner’s counsel conceded at oral argument before this
court that the settlement agreement is clear and unam-
biguous, thereby acknowledging that the petitioner’s
petition for a writ of habeas corpus falls within the
release provision in the settlement agreement.6 Second,
the petitioner’s counsel also conceded that the peti-
tioner knowingly and voluntarily entered into the settle-
ment agreement. To that end, the petitioner’s counsel
expressly conceded at oral argument that the petitioner
is not arguing procedural unconscionability. Rather, the
petitioner argues that the settlement agreement is sub-
stantively unconscionable and, therefore, unenforce-
able.
   Citing to Smith v. Mitsubishi Motors Credit of
America, Inc., supra, 247 Conn. 353, he argues that,
even in the absence of procedural unconscionability, a
party can avoid being subject to a contractual provision
if he can establish that the provision is substantively
unconscionable. In his view, the unequal bargaining
position of the parties and the ‘‘almost limitless breadth
and scope of [the release provision], in the specific
context of a prisoner’s rights action, is substantively
unconscionable.’’ We are not persuaded.
   As an initial matter, it does not appear that our appel-
late courts have fully and clearly resolved whether a
contract must be both procedurally and substantively
unconscionable for it to be unenforceable. Our appel-
late authority suggests that both must be present. See,
e.g., Bender v. Bender, 292 Conn. 696, 732, 975 A.2d
636 (2009); Rockstone Capital, LLC v. Caldwell, supra,
206 Conn. App. 809. Each of those cases, however, cites
to a quote from an opinion of our Supreme Court, stating
that a determination of unconscionability ‘‘generally
requires a showing that the contract was both procedur-
ally and substantively unconscionable when made—
i.e., some showing of an absence of meaningful choice
on the part of one of the parties together with contract
terms which are unreasonably favorable to the other
party . . . .’’ (Internal quotation marks omitted.)
Bender v. Bender, supra, 732; Rockstone Capital, LLC
v. Caldwell, supra, 809; see also Hirsch v. Woermer,
184 Conn. App. 583, 589–90, 195 A.3d 1182, cert. denied,
330 Conn. 938, 195 A.3d 384 (2018); Emeritus Senior
Living v. Lepore, 183 Conn. App. 23, 29, 191 A.3d 212
(2018). That quote, however, originated in Hottle v. BDO
Seidman, LLP, 268 Conn. 694, 719, 846 A.2d 862 (2004),
in which our Supreme Court was citing, interpreting,
and applying New York law. Indeed, the unconscionabil-
ity quote widely cited from Hottle came from a New
York decision, Gillman v. Chase Manhattan Bank,
N.A., 73 N.Y.2d 1, 10, 534 N.E.2d 824, 537 N.Y.S.2d 787
(1988). Hottle v. BDO Seidman, LLP, supra, 719–20.
   Earlier Connecticut cases, on the other hand, one of
which the petitioner points to, held that both prongs
of unconscionability are not necessary. See Smith v.
Mitsubishi Motors Credit of America, Inc., supra, 247
Conn. 353 (‘‘[e]ven in the absence of procedural uncon-
scionability, [the defendant] might avoid liability . . .
if he could establish that the clause was substantively
unconscionable’’). Whether our Supreme Court in
Bender implicitly overruled its earlier decision in Smith
(and others) is not a question we need to grapple with
today, however, because, as we discuss herein, we
reject the petitioner’s sole claim that the settlement
agreement is substantively unconscionable.
   As noted, ‘‘[s]ubstantive unconscionability focuses
on the ‘content of the contract’. . . .’’ Cheshire Mort-
gage Service, Inc. v. Montes, supra, 223 Conn. 87 n.14.
That is, whether the ‘‘contract terms . . . are unrea-
sonably favorable to the other party . . . .’’ R. F. Dad-
dario & Sons, Inc. v. Shelansky, 123 Conn. App. 725,
741, 3 A.3d 957 (2010). In general, the basic test is
‘‘whether, in the light of the general . . . background
and the . . . needs of the particular . . . case, the
clauses involved are so one-sided as to be unconsciona-
ble under the circumstances existing at the time of
the making of the contract.’’ (Internal quotation marks
omitted.) Hirsch v. Woermer, supra, 184 Conn. App. 589.
Substantive unconscionability is ‘‘intended to prevent
oppression.’’ Smith v. Mitsubishi Motors Credit of
America, Inc., supra, 247 Conn. 349.
   At oral argument in this appeal, the petitioner argued
that this court should hold that any settlement agree-
ment that waives or releases a prisoner’s habeas rights
is per se unconscionable. Our Supreme Court, however,
expressly rejected a similar argument in Nelson v. Com-
missioner of Correction, supra, 326 Conn. 772. In Nel-
son, the petitioner had filed a habeas action alleging
that ‘‘he had received ineffective assistance of counsel
at two criminal jury trials, both of which resulted in
convictions and lengthy prison sentences.’’ Id., 774. The
respondent moved to dismiss the action on the basis
of ‘‘the terms of a stipulated judgment, filed by the
petitioner and the respondent in connection with a pre-
vious habeas action concerning the same two trials,
that barred the petitioner from filing any further such
actions pertaining to those trials.’’ Id.
   The petitioner in that case argued, inter alia, that
habeas rights should not be subject to waiver at all. Id.,
785. Our Supreme Court flatly rejected that argument,
holding that ‘‘[t]his court has concluded that both con-
stitutional rights . . . and appellate rights . . . may
be waived, if the waiver represents the intentional relin-
quishment of a known right. . . . The undisputed
importance of the writ of habeas corpus notwithstand-
ing . . . the petitioner has not persuaded us that a dif-
ferent rule should apply to such writs in this state.’’
(Citations omitted.) Id., 785–86.
  In the present case, the petitioner’s counsel conceded
that the petitioner entered into the settlement agree-
ment knowingly and voluntarily. What is more, § 5 of the
settlement agreement states that ‘‘[t]he parties hereto
represent, warrant, and agree that each has been repre-
sented by or had opportunity to confer with his or her
own counsel, that they have each thoroughly read and
understood the terms of this Settlement Agreement and
Release, have conferred with or had opportunity to
confer with their respective attorneys to the extent they
have any questions in regard to [the] same, and have
voluntarily entered into [the] same to resolve all differ-
ences as stated herein.’’
    The petitioner nevertheless contends in his appellate
brief that the settlement agreement is substantively
unconscionable because the bargaining positions of the
parties were unequal. In his view, this case ‘‘involves
parties who are, given the inherent structural nature of
their relationship, incapable of dealing at arm’s length,
with relatively equal bargaining positions.’’ He argues
that ‘‘[the Department of Correction (department)] is
fully dominant’’ and ‘‘has all the power,’’ and that ‘‘the
inmate has none.’’ That argument, however, goes to
the question of procedural unconscionability, which the
petitioner’s counsel abandoned at oral argument in this
appeal. See Bender v. Bender, supra, 292 Conn. 733
(‘‘[w]ith respect to the procedural prong, the court
found that ‘the parties were in relatively equal positions
as to their ability to bargain’ ’’). Moreover, even if we
were to consider the petitioner’s procedural unconscio-
nability argument, we would conclude that the record
does not support his claim. First, it is undisputed that
the petitioner was represented by two attorneys in the
federal case, who negotiated the settlement agreement
on his behalf. Second, the petitioner failed to introduce
any evidence whatsoever in support of this claim.
 With respect to the substance of the settlement agree-
ment, the petitioner contends that the settlement agree-
ment is substantively unconscionable because the
release provision is ‘‘almost limitless’’ and applies ‘‘to
any cause of action whatsoever that the inmate may
have in the past, present, or future, whether known or
unknown, whether related to the incident at issue or
not.’’ We disagree with the petitioner’s characterization
of the release provision. First, the release provision,
although broad, is not limitless and does not bar the
petitioner from bringing claims against the state in the
future. The release provision bars all causes of action
against the state arising from anything ‘‘from the begin-
ning of the world to the date of [the settlement] agree-
ment,’’ which was executed on April 4, 2018. Nothing
in the settlement agreement bars the petitioner from
bringing claims against the state based on conduct
occurring after the date the parties executed the agree-
ment. This type of provision is commonly found in set-
tlement agreements. Second, we need not decide
whether the release provision in this case is overly
broad or unconscionable with respect to every conceiv-
able claim to which it may apply. The narrow question
before us is whether the settlement agreement is uncon-
scionable and, therefore, unenforceable with respect
to the instant habeas petition, which was pending when
the parties entered into the settlement agreement. We
conclude that it is not.
   In return for the petitioner’s agreement to release the
state, the state agreed to pay the petitioner $2000 to be
deposited in his inmate trust account and to forgo the
collection of any sum owed by the petitioner to the
state for the cost of his incarceration from the proceeds
of the settlement. Additionally, the state agreed to
vacate a guilty finding in a disciplinary report and to
allow the petitioner possession of his hard covered legal
resource books in his cell so long as the hard covers
were removed.
   On our review of the settlement agreement and the
circumstances surrounding it, we cannot conclude that
the settlement agreement is unreasonably favorable to
the state or so oppressive as to render the settlement
agreement unenforceable. By the time the parties exe-
cuted the settlement agreement, the petitioner already
had numerous opportunities to challenge his convic-
tions, through appeals and collateral attacks spanning
decades. None of those challenges was successful.
Given the circumstances, it is reasonable to conclude
that the petitioner might see the settlement offer of
thousands of dollars in his inmate trust account, cou-
pled with the state’s agreement to forgo the collection
of any sums owed by the petitioner to the state for
the cost of his incarceration from the proceeds of the
settlement and the vacatur of a guilty finding on a disci-
plinary report, in exchange for the aforementioned
release, as favorable. Indeed, the petitioner’s instant
habeas petition, which was pending when he entered
into the settlement agreement and primarily claims inef-
fective assistance of his various counsel, is similar to
habeas claims that he previously brought unsuccess-
fully. The only obvious benefit the state received in
exchange for the consideration it provided was the
release.
  In support of his arguments, the petitioner directs
this court to Barfield v. Quiros, United States District
Court, Docket No. 3:18CV01198 (MPS) (D. Conn. May
17, 2021). He argues that in Barfield, the District Court
denied a joint motion to approve a settlement on the
ground that the release provision in that proposed
agreement, which the petitioner argues was ‘‘virtually
identical’’ to the release provision in the present case,
was ‘‘overly broad and not fair, adequate, or reason-
able.’’ In his view, the same is true with the settlement
agreement in the present case. We again are not per-
suaded.
   The settlement agreement at issue in the Barfield
case arose in a very different context. In Barfield, a
plaintiff filed a class action on behalf of himself and
all similarly situated inmates confined in a department
facility, challenging the adequacy of medical screening,
staging, and treatment for individuals in such custody,
who have chronic hepatitis C infection. The parties in
the case eventually entered into a settlement agree-
ment, subject to final approval by the court. See Fed.
R. Civ. P. 23 (e). Following a fairness hearing, the court
denied the state’s motion to approve the settlement
agreement. A document contained in the petitioner’s
appendix indicates that the court determined that it
would not ‘‘be a fair, adequate and reasonable settle-
ment for all of the inmates at the [department] to release
all of their claims from the beginning of the world to
April 1 2020 . . . .’’ (Emphasis added; internal quota-
tion marks omitted.)
   Although the language of the proposed release in
Barfield is similar to the release the petitioner chal-
lenges in the present case, the court in Barfield was
required to answer a different legal question about an
agreement that would apply to an entire class of individ-
uals who had not negotiated the provision at arm’s
length. A court’s determination that a general release
in a particular class action settlement was not ‘‘fair,
reasonable, and adequate’’ under the standard set forth
in rule 23 (e) (2) of the Federal Rules of Civil Procedure,
however, does not mean that the same release provision
is substantively unconscionable for all purposes in
every instance and as applied to all claims, including
claims that were pending at the time the parties entered
into a settlement agreement.7
  For this reason, and the reasons previously discussed,
we conclude that the settlement agreement is enforce-
able with respect to the instant habeas petition. We
therefore conclude that the habeas court did not err in
dismissing the petitioner’s amended petition for a writ
of habeas corpus.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The petitioner filed his first habeas petition on December 28, 1998, and
withdrew it on November 8, 2002. Velasco v. Warden, Superior Court, judicial
district of Tolland, Docket No. CV-XX-XXXXXXX-S. He filed his second habeas
petition on January 10, 2003, and the habeas court dismissed that petition
without prejudice before reaching the merits. Velasco v. Warden, Superior
Court, judicial district of Tolland, Docket No. CV-XX-XXXXXXX-S (February
27, 2004). He filed his third habeas petition on January 25, 2005, and the
habeas court denied that petition on the merits. Velasco v. Warden, Superior
Court, judicial district of Tolland, Docket No. CV-XX-XXXXXXX-S (August 13,
2008), aff’d sub nom. Velasco v. Commissioner of Correction, 119 Conn.
App. 164, 987 A.2d 1031 (2010), cert. denied, 297 Conn. 901, 994 A.2d 1289
(2010). He filed his fourth habeas petition on November 6, 2009, and the
habeas court denied that petition on the merits. Velasco v. Warden, Superior
Court, judicial district of Tolland, Docket No. CV-XX-XXXXXXX-S (May 1, 2013),
appeal dismissed sub. nom. Velasco v. Commissioner of Correction, 156
Conn. App. 901, 110 A.3d 547 (2015), cert. denied, 317 Conn. 903, 114 A.3d
1219 (2015).
   2
     Although not provided in the parties’ appendices, this court has taken
judicial notice of the operative complaint in the federal case for background
purposes. See, e.g., Stuart v. Freiberg, 316 Conn. 809, 812 n.4, 116 A.3d 1195
(2015); St. Paul’s Flax Hill Co-operative v. Johnson, 124 Conn. App. 728,
739 n.10, 6 A.3d 1168 (2010), cert. denied, 300 Conn. 906, 12 A.3d 1002 (2011).
   3
     The respondent also noted that two of the petitioner’s other actions
against the state’s representatives had been dismissed based on the settle-
ment agreement. See Velasco v. Hall, Superior Court, judicial district of
Hartford, Docket No. CV-XX-XXXXXXX-S (March 7, 2019); Velasco v. Bennett,
Superior Court, judicial district of Hartford, Docket No. CV-XX-XXXXXXX-S
(September 25, 2018).
   4
     The supplemental objection stated in relevant part: ‘‘Such interpretation
of the settlement agreement by the respondent is unconscionable where:
A.) the respondent implies that the petitioner agreed to terminate his habeas
matter before this court; B.) the respondent implies that the petitioner agreed
to terminate his rights under the federal constitution; C.) the respondent
implies that the petitioner agreed to terminate his rights under the state
constitution; D.) the respondent implies that the petitioner agreed to termi-
nate his state civil cases in which the petitioner, as the plaintiff, had already
won by default; and E.) . . . that the respondent implies that the petitioner
agreed to these terms from the beginning of time to the end of the world,
in exchange for $2000 and the dismissal of a prison disciplinary report,
which had no [e]ffect [on] his conditions. Your Honor, it is clear that the
[respondent relies] on the ambiguous language of this settlement agreement
as the respondent interprets it one way while the petitioner’s attorneys
advised the petitioner, rightly, that the settlement would not affect any of
the petitioner’s other cases, especially this habeas matter.’’
   5
     Neither party sought an evidentiary hearing in connection with the
motion to dismiss.
   6
     We note that the petitioner’s appellate brief also does not contain any
arguments concerning whether the release provision of the settlement agree-
ment applies to his petition.
   7
     We note that, although a federal District Court decision is persuasive
authority, it is not binding on this court. See Szewczyk v. Dept. of Social
Services, 275 Conn. 464, 475 n.11, 881 A.2d 259 (2005).